Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-12 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/IB2017/055310, filed on September 04, 2017.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 recites the term “it” in line 8. However, it is unclear what the term “it” is referring to. For examination purposes, the term “it” has been construed as “the transport vehicle”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marte et al. (EP 0887243 A2, provided with translation), in view of Rieder (US 10,234,187 B2), and Krols (US 2019/0359020 A1).
Regarding claim 1, Marte teaches (Fig. 1-3): A fluid-jet emitting machine, particularly a firefighting machine (fire-fighting vehicle 1), comprising: a fluid-jet emitting device (fire pump; para. 0042, line 288), a transport vehicle (1) comprising movement means (32, 33), preferably tired, and a support frame (Fig. 1) on which the fluid-jet emitting device (fire pump) is mounted; characterized in that the transport vehicle (1) comprises: - a plurality of lifting members (19, 20), each of which is connected to an actuator (cylinders 24, 25)  constrained to the transport vehicle (Fig. 1), and at least one idler wheel (34, 35) adapted to engage a rail (38) of a track, said actuators (24, 25) being configured to move the respective wheels (34, 35) between a non-operative position (Fig. 2), in which the wheels  are distanced from the respective rail (38), and an operative position (Fig. 1), in which the wheels (34, 35) are arranged in contact with the respective rail (38); - a control device (hydraulic motors 28, 29) that is operatively associated with the actuators (24, 25) to activate the passage of the wheels (34, 35) from the non-operative position to the operative position (para. 0029-0031) so that during movement along a track and in said operative position (Fig. 1), the wheels (34, 35) prove to be pressed against the respective rail (Fig. 1), said wheels (34, 35), in the operative position (Fig. 1), performing a function of guiding the trajectory of the machine (1) on the track. 
Marte does not explicitly teach that said fluid of the fluid-jet emitting device comprises at least one of the following: an odour abatement solution, a dust abatement solution and/or a flame mitigation solution. 
However, Rieder teaches (Fig. 1-2): A fluid-jet emitting device (1) comprising a fluid (col. 3, lines 12-13) with at least one of the following: an odour abatement solution, a dust abatement solution (col. 1, lines 9-13) and/or a flame mitigation solution (water). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to install a fluid-jet emitting device such that the fluid emitted is a dust abatement solution or a flame mitigation solution, to serve as an effective fire-fighting solution for the fire-fighting vehicle.
Marte further does not explicitly teach that the movement means (32, 33) are configured to be arranged to rest on rails of a railway track, wherein the wheels (34, 35) exerts a force such as to reduce only part of the pressure exerted by the movement means of the vehicle on the track for exerting only a partial lifting of the vehicle , so as to enable the movement means to have a residual tractive force on the track. 
However, Krols teaches (Fig. 4-8): A railway traction vehicle (1) with movement means (rubber wheels 24) that are configured to be arranged to rest on rails (9) of a railway track; and idler wheels (rail wheels 13) configured to exert a force such as to reduce only part of the pressure exerted by the movement means (24) of the vehicle (1) on the track for exerting only a partial lifting of the vehicle (para. 0050), so as to enable the movement means (24) to have a residual tractive force on the track (para. 0050). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to configure the movement means to rest on rails, and have the idler wheels exert a force such as to reduce only part of the pressure exerted by the movement means, as taught by Krols, to obtain optimum utilization of the difference in traction force between the movement means and the idler wheels (Krols, para. 0050). 
Regarding claim 2, Marte, Rieder, and Krols teach the elements of claim 1, as stated above. Marte further does not explicitly teach that the pressure exerted by the movement means on the rails of the tracks when the wheels are in the operative position, ranges between 40% and 50% of the pressure exerted by the movement means on the rails of the track when the wheels are in the non-operative position.  
However, Krols further teaches (Fig. 4-8): “the ratio between the downward force on the rail wheel axle and the rubber wheel axle can be actively controlled by increasing the downward force on the rubber wheel axle and decreasing the force on the rail wheel axle or vice versa” (para. 0016, lines 9-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the movement means and the wheels such that the pressure of the movement means in an operative position on the rails ranges between 40%-50% of the pressure exerted by the movement means on the rails of the track when the wheels are in the non-operative position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Marte, Rieder, and Krols teach the elements of claim 1, as stated above. Marte does not explicitly teach that the movement means have a wheelbase that is compatible with a track gauge and preferably said movement means have respective footprints arranged at a distance such that said footprints are arranged simultaneously in contact on respective rails of a track, said track gauge preferably being equal to 1435 mm.
However, Krols further teaches (Fig. 7-8): the movement means (24) have a wheelbase that is compatible with a track gauge (Fig. 7-8) and preferably said movement means (24) have respective footprints arranged at a distance such that said footprints are arranged simultaneously in contact on respective rails (9) of a track (Fig. 7-8), said track gauge preferably being equal to 1435 mm. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to arrange the movement means such that their respective footprints are arranged simultaneously in contact on the rails, as taught by Krols, to provide additional traction and support for the vehicle when running on the rails.
It is commonly known that the standard track gauge (distance between two rails of a railway track) is 1435 mm. 
Regarding claim 5, Marte, Rieder, and Krols teach the elements of claim 1, as stated above. Marte further teaches (Fig. 1-2): each actuator (24, 25) is reversibly constrained to the transport vehicle (para. 0033).  
Regarding claim 6, Marte, Rieder, and Krols teach the elements of claim 1, as stated above. Marte further teaches (Fig. 1-2): the control device (28, 29) is operatively connected to a control unit (control cabinet 31) of the firefighting machine (1). 
Regarding claim 11, Marte, Rieder, and Krols teach the elements of claim 1, as stated above. Marte does not explicitly teach that said fluid-jet emitting device  comprises a tubular body  that extends between an air inlet mouth thereof and an air outlet mouth thereof, blowing means operatively associated with the tubular body to generate a flow of air along a direction of propagation of the air from the inlet mouth to the outlet mouth, and a plurality of nozzles  operatively associated with the tubular body  to spray a fluid towards the flow of air.
However, Rieder further teaches (Fig. 1-2): A fluid-jet emitting device (1) comprising a tubular body (2) that extends between an air inlet mouth (4) thereof and an air outlet mouth (5) thereof, blowing means (6) operatively associated with the tubular body (2) to generate a flow of air along a direction of propagation of the air from the inlet mouth (4) to the outlet mouth (5) (Abstract, lines 4-7), and a plurality of nozzles (12) operatively associated with the tubular body (12) to spray a fluid towards the flow of air (col. 7, lines 3-4; Fig. 1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to install a fluid-jet emitting device with a tubular body, an air inlet, an air outlet, blowing means, and a nozzle for spraying a fluid towards the flow of air, as taught by Rieder, for reducing harmful substances, for reducing dust, for cooling a certain area or volume of air, for mitigating the effect of an explosion or for other uses (Rieder, col. 1, lines 10-13). 
Regarding claim 12, Marte, Rieder, and Krols teach the elements of claim 1, as stated above. The combination of Marte further teaches (Fig. 1-3): the methods of arranging a fluid-jet emitting machine in accordance with claim 1 over a railway line (see claim 1 rejection above); actuating the control device (hydraulic pumps 28, 29) to activate the passage of the wheels (34, 35) from the non-operative position to the operative position (para. 0029-0031); activating the movement means (32, 33) to move the machine along the railway line (driven through motor 10; para. 0025). 
Marte does not explicitly teach the method of generating, by means of the wheels (34, 35), a thrust such as to reduce only partially the pressure exerted by the vehicle on the track through the movement means for exerting only a partial lifting of the transport vehicle. 
However, Krols teaches (Fig. 4-8): A railway traction vehicle (1) with movement means (rubber wheels 24) that are configured to be arranged to rest on rails (9) of a railway track; and idler wheels (rail wheels 13) configured to generate a thrust such as to reduce only part of the pressure exerted by the movement means (24) for exerting only a partial lifting of the vehicle (para. 0050). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to configure the movement means to rest on rails, and have the idler wheels exert a force such as to reduce only part of the pressure exerted by the movement means, as taught by Krols, to obtain optimum utilization of the difference in traction force between the movement means and the idler wheels (Krols, para. 0050).

Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marte et al. (EP 0887243 A2, provided with translation), in view of Rieder (US 10,234,187 B2), Krols (US 2019/0359020 A1), and Bryan (US 3,392,681 A).
Regarding claim 3, Marte, Rieder, and Krols teach the elements of claim 1, as stated above. Marte does not explicitly teach that the movement means are caterpillar tracks. 
However, Bryan teaches (Fig. 1): A convertible rail-tractor vehicle (10) with a pair of idler wheels (48) and movement means (15) that are caterpillar tracks adapted to run on the rails of the track (col. 1, lines 57-60; Fig. 1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to make the movement means caterpillar tracks, as taught by Bryan, so that the vehicle “can then be driven off to the side of the track to permit a train to pass, then driven back onto the track, raised, rotated back into alignment with the rails, and lowered for continued operation” (col. 1, lines 63-67). 
Regarding claim 10, Marte, Rieder, and Krols teach the elements of claim 1, as stated above. Marte does not explicitly teach that a difference between the track gauge length and the distance between the wheelbases of the movement means is greater than 0 cm and less than two times the lateral dimension of a single movement means of the transport vehicle, in such a way that it is always ensured that the movement means are always all simultaneously in contact with the rails.
However, Bryan teaches (Fig. 1-2): a difference between the track gauge length (length between rails 11) and the distance between the wheelbases of the movement means (15, 16) is greater than 0 cm (the outer wheelbase of the movement means 15, 16 has a difference in length greater than the track gauge length) and less than two times the lateral dimension of a single movement means (15) of the transport vehicle (Fig. 2), in such a way that it is always ensured that the movement means (15, 16) are always all simultaneously in contact with the rails (11)(Fig. 2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to make the movement means caterpillar tracks in simultaneous contact with the rails, as taught by Bryan, to provide additional support and traction for the vehicle on the rails.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marte et al. (EP 0887243 A2, provided with translation), in view of Rieder (US 10,234,187 B2), Krols (US 2019/0359020 A1), and Nekrasov et al. (RU 2580779 C2, provided with translation).
Regarding claim 7, Marte, Rieder, and Krols teach the elements of claim 1, as stated above. Marte does not explicitly teach at the front, with respect to the direction of travel of the machine in use, a clearing blade that is at least vertically movable with respect to a plane supporting the machine.
However, Nekrasov teaches (Fig. 1): A firefighting vehicle, wherein at the front, with respect to the direction of travel of the machine in use, a clearing blade (dozer blade 8) that is at least vertically movable with respect to a plane supporting the machine (Page 6, lines 20-22; Fig. 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to include a clearing blade that is vertically movable at the front of the firefighting vehicle, as taught by Nekrasov, to “lift and move objects that interfere with the movement of the fire engine” (Page 6, lines 20-22).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marte et al. (EP 0887243 A2, provided with translation), in view of Rieder (US 10,234,187 B2), Krols (US 2019/0359020 A1), and Marcotte et al. (US 2004/0123768 A1).
Regarding claim 9, Marte, Rieder, and Krols teach the elements of claim 1, as stated above. Marte further teaches (fig. 1-3): two pairs of lifting members (19, 20), but does not explicitly teach two pairs of lifting members, wherein a first pair of lifting members being configured to be constrained to a front portion of a vehicle and spaced at a distance equal to a track gauge, in such a manner that each one engages a respective track of a rail, and a second pair of lifting members  being configured to be constrained to a rear portion of the vehicle and spaced at a distance equal to the track gauge in such a manner that each one engages a respective track of a rail.
However, Marcotte teaches (Fig. 1-3): two pairs of lifting members (front wheel arms 13A and rear wheel arms 13B), wherein a first pair of lifting members (13A) being configured to be constrained to a front portion of a vehicle and spaced at a distance equal to a track gauge (Fig. 1-3), in such a manner that each one engages a respective track of a rail (25), and a second pair of lifting members (13B) being configured to be constrained to a rear portion (Fig. 1-3) of the vehicle and spaced at a distance equal to the track gauge in such a manner that each one engages a respective track of a rail (25). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to include two pair of lifting members, with a pair in each of the front portion and the rear portion of the vehicle to engage a respective rail, as taught by Marcotte, to attach a hydraulic cylinder to each of the idler wheels, thereby increasing the pivoting force of the idler wheels on and off the track.  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 8, the prior art fails to teach a third lifting member comprising two idler wheels, each of which is reversibly constrained to a respective lateral end of the clearing blade. While the primary reference Marte teaches a steering knuckle (19) that may be interpreted as a lifting member comprising two idler wheels (34), and the secondary reference Nekrasov teaches (Fig. 1): A firefighting vehicle with a vertically movable clearing blade (8), the examiner finds no obvious reason to modify a third lifting member to have two idler wheels reversibly constrained to a respective lateral end of a clearing blade. Such a modification would require improper hindsight reasoning and an additional modification to a modifying reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-2344764-A: Teaches a crawler-type tractor having tracks Including shoes provided with treads and longitudinally elongated flange lugs projecting from said treads and formed with lateral rail-opposing faces cooperating in the bottom runs of the tracks to steer the tractor when running on railroad rails.
US-11105548-B2: Teaches a nucleation nozzle for forming freezing nuclei for devices for making artificial snow, starting from a jet of pressurized liquid, comprising a compressed air duct having an inlet opening and an outlet opening. 
KR-20160063007-A: Teaches excavator 100 having a caterpillar 10 and capable of running on the railway 2, the excavator for railway maintenance in which an emergency traction device related to an example of the present invention is installed includes: an axle installed so as to be able to move up and down; and a railway wheel coupled to the axle and operable on the rail 4 installed on the railway 2; and a rear axle (30) installed at the rear of the excavator (100), wherein the railroad wheel includes: a railroad front wheel (22) coupled to both sides of the front axle (20); and railroad rear wheels 32 coupled to both sides of the rear axle 30.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617